DETAILED ACTION
This office action is a response to the amendment and arguments filed on May 20, 2021/
Claims 1-16 are pending.
Claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1-3, 5, 6, 8-11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. U.S. Patent Application Publication 2019/0159278, hereinafter Takahashi, in view of Wang et al. U.S. Patent Application Publication 2019/0246342, hereinafter Wang.

Regarding Claim 1, Takahashi discloses a method (Figure 1, 2, 9 and 18; Abstract) comprising:
receiving, by a wireless user device, first radio access network-based notification area (RNA) information, wherein the wireless user device is in a radio resource control (RRC)  inactive mode (Step 201 and 203 of Figure 9; Paragraph [0069-0071] the user equipment 100 receives the sustenance message (RRC Connection Sustenance) from the NR base station #1 and transitions to the NR RRC_SUSTAINED (inactive) state. the user equipment 100 receives the system information broadcast in a serving cell of the NR base station #1. Specifically, the system information includes the core network-based location registration area (the tracking area in the LTE system) and the base station-based location registration area indicating the base station that transmits the paging channel to the user equipment 100 in the sustained state.);
receiving, from a base station, second RNA information different from the first RNA information (Step 205 of Figure 9; Paragraph [0073] the user equipment 100 receives the system information broadcast in a serving cell of the NR base station #2. Specifically, the system information includes the core network-based location registration area (tracking area in LTE 
based on a difference between the first RNA information and the second RNA information, transmitting, to the base station, an RNA update indication message (Step 206 – Step 207 of Figure 9; Paragraph [0074-0076] the user equipment 100 detects that the base station-based location registration area received in step S203 is different from the base station-based location registration area received in step S206, and determines that the base station-based location registration area has been changed. In step S207, the user equipment 100 transmits an update request including the retained Resume ID to the NR base station #2 in order to update the base station-based location registration area of the user equipment 100 with the base station-based location registration area of the NR base station #2).
Takahashi discloses transmitting a RNA update indication message and receiving a response but fails to disclose receiving an RNA update reject message responsive to the RNA update indication message; and after receiving the RNA update reject message, performing at least one of: starting a cell reselection; or transiting the wireless user device from the RRC inactive mode to an RRC idle mode.
However, Wang more specifically teaches receiving an RNA update reject message responsive to the RNA update indication message; and after receiving the RNA update reject message, performing at least one of: starting a cell reselection; or transiting the wireless user device from the RRC inactive mode to an RRC idle mode Wang Figure 3, 9 and 10; Paragraph [0117] The Network 304 may prevent the WTRU 302 from connecting to a restricted area. For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi with the teachings of Wang. Wang provides a solution which reduces the delay of cell selection/reselection and/or to enable efficient power consumption since the WTRU avoids camping on a restricted cell before reading system information and/or sending a mobile originating request (Wang Abstract; Paragraph [0002-0009]).

Regarding Claim 2, Takahashi discloses a method (Figure 1, 2, 9 and 18; Abstract) comprising:
transmitting, by a base station to a wireless user device, radio access network-based notification area (RNA) information, wherein the wireless user device is in a radio resource 
after the transmitting the RAN information, receiving, from the wireless user device, an RNA update indication message (Step 206 – Step 207 of Figure 9; Paragraph [0074-0076] the user equipment 100 detects that the base station-based location registration area received in step S203 is different from the base station-based location registration area received in step S206, and determines that the base station-based location registration area has been changed. In step S207, the user equipment 100 transmits an update request including the retained Resume ID to the NR base station #2 in order to update the base station-based location registration area of the user equipment 100 with the base station-based location registration area of the NR base station #2);
based on the RNA update indication message, determining whether to maintain the RRC inactive mode for the wireless user device; and performing, by the base station: based on a determination to maintain the RRC inactive mode for the wireless user device, transmission, to a node, a request for forwarding context information of the wireless user device (Step 207-212 of Figure 9; Paragraph [0074-0078] the user equipment 100 transmits an update request including the retained Resume ID to the NR base station #2 in order to update the base station-based location registration area of the user equipment 100 with the base station-based location 
Takahashi discloses transmitting a RNA update indication message and receiving a response but fails to disclose based on determination to not maintain the RRC inactive mode for the wireless user device, transmission, to the wireless user device, an RNA update reject message.
However, Wang more specifically teaches based on determination to not maintain the RRC inactive mode for the wireless user device, transmission, to the wireless user device, an RNA update reject message (Figure 3, 9 and 10; Paragraph [0117] The Network 304 may prevent the WTRU 302 from connecting to a restricted area. For example, the Network 304 may prevent the WTRU 302 from connecting to the restricted area if the Network 304 determines that the WTRU 302 is in a restricted area. As shown in 318, if the Network 304 determines that the WTRU 302 is in a restricted area, the Network 304 may send WTRU 302 an area update reject message. The area update reject message may include an indication of the rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi with the teachings of Wang. Wang provides a solution which reduces the delay of cell selection/reselection and/or to enable 

Regarding Claim 3, Takahashi in view of Wang disclose the method of Claim 2. Takahashi in view of Wang further disclose wherein the RNA update reject message causes the wireless user device to transit from the RRC inactive mode to an RRC idle mode (Wang Figure 3, 9 and 10; Paragraph [0117] The Network 304 may prevent the WTRU 302 from connecting to a restricted area. For example, the Network 304 may prevent the WTRU 302 from connecting to the restricted area if the Network 304 determines that the WTRU 302 is in a restricted area. As shown in 318, if the Network 304 determines that the WTRU 302 is in a restricted area, the Network 304 may send WTRU 302 an area update reject message. The area update reject message may include an indication of the rejection; Paragraph [0170] The WTRU 902 may move to a restricted cell, at 912. The WTRU 902 may move to a restricted cell (e.g., area) and/or the WTRU 902 may switch to idle mode; Paragraph [0177] One or more actions may occur, based on the RAN 1004 receiving the signal from the WTRU 1002. For example, the WTRU 1002 may switch to an idle mode (e.g., option 1, as shown on FIG. 10). The RAN 1004 may indicate to the WTRU 1002 for the WTRU 1002 to switch to an idle mode, at 1018. For example, the indication may be a state command from the RAN 1004 to the WTRU). 

Regarding Claim 5, Takahashi in view of Wang disclose the method of Claim 2. Takahashi in view of Wang further disclose after the transmission of the request for forwarding context information of the wireless user device, transmitting, to the wireless user device, an RNA 

Regarding Claim 6, Takahashi in view of Wang disclose the method of Claim 5. Takahashi in view of Wang further disclose wherein the RNA update complete message causes the wireless user device to maintain the RRC inactive mode (Takahashi Figure 9; Paragraph [0069-0079] wireless user device in sustained (inactive) mode throughout the process in which the user equipment updates the location and includes a completed RAN area update while in the sustained (inactive mode)).

Regarding Claim 8, Takahashi in view of Wang disclose the method of Claim 2. Takahashi in view of Wang further disclose wherein the RNA information is comprised in system information broadcasted from the base station (Takahashi Figure 9; Paragraph [0071-0074]).

Regarding Claim 9, Takahashi in view of Wang disclose the method of Claim 2. Takahashi in view of Wang further disclose wherein the node is comprised in a previous RNA associated with the wireless user device (Takahashi Figure 9; Paragraph [0075-0078] NR base station 1 and 2 in which the NR base station #2 transmits a Retrieve UE context request including the Resume ID to the NR base station #1 in order to acquire the AS context of the user equipment).

Regarding Claim 10, Takahashi in view of Wang disclose the method of Claim 2. Takahashi in view of Wang further disclose wherein the node comprises a base station that stores the context information of the wireless user device (Takahashi Figure 9; Paragraph [0075-0078] NR base station 1 and 2 in which the NR base station #2 transmits a Retrieve UE context request including the Resume ID to the NR base station #1 in order to acquire the AS context of the user equipment).

Regarding Claim 11, Takahashi in view of Wang disclose the method of Claim 2. Takahashi in view of Wang further disclose wherein the RNA update indication message is received via a random access procedure (Takahashi Figure 16; Paragraph [0121-0122] As illustrated in FIG. 16, when it is detected that the base station-based location registration area code received from the base station 200 through the system information or the like is different from the retained base station-based location registration area code, in step S501, the user equipment 100 transmits a Random Access Preamble to the base station 200 as a message 1 in order to be attached to the base station 200 of the detected base station-based location registration area).

Regarding Claim 13, Takahashi in view of Wang disclose the method of Claim 1. Takahashi in view of Wang further disclose monitoring for an RNA update complete message that causes the wireless user device to maintain the RRC inactive mode (Takahashi Figure 9; Paragraph [0069-0079] wireless user device in sustained (inactive) mode throughout the process in which the user equipment updates the location and includes a completed RAN area update while in the sustained (inactive mode)).

Regarding Claim 15, Takahashi in view of Wang disclose the method of Claim 1. Takahashi in view of Wang further disclose wherein the RNA information is comprised in system information broadcasted from the base station (Takahashi Figure 9; Paragraph [0071-0074]).

Regarding Claim 16, Takahashi in view of Wang disclose the method of Claim 1. Takahashi in view of Wang further disclose wherein the RNA update indication message is transmitted via a random access procedure (Takahashi Figure 16; Paragraph [0121-0122] As illustrated in FIG. 16, when it is detected that the base station-based location registration area code received from the base station 200 through the system information or the like is different from the retained base station-based location registration area code, in step S501, the user equipment 100 transmits a Random Access Preamble to the base station 200 as a message 1 in order to be attached to the base station 200 of the detected base station-based location registration area).

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Wang as applied to claim 1 and 2 above, and further in view of Chandramouli et al. U.S. Patent Application Publication 2017/0265133, hereinafter Chandramouli.

Regarding Claim 4, Takahashi in view of Wang disclose the method of Claim 2. Takahashi in view of Wang disclose timers and transition from an RRC inactive more to an RRC idle mode (Takamasa Paragraph [0088]) but fails to explicitly disclose wherein the RNA update 
However, Chandramouli more specifically teaches wherein the RNA update reject message causes the wireless user device to transit, based on expiration of a timer, from the RRC inactive mode to an RRC idle mode (Paragraph [0054-0067] In the inactive connected mode, when no signaling activity is detected for a predetermined time period (t2) set as/in a signaling inactivity timer (i.e. a control plane inactivity period), transition to the idle mode is caused at the UE and/or the RAN element. In this regard, the (ECM/RRC) signaling connection between the UE and the RAN element is released, and the (S1) signaling connection between the RAN element and the CN element is also released).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view of Wang with the teachings of Chandramouli. Chandramouli provides a solution which enables entering the inactive/semi-connected mode in which less power is consumed than in the connected mode, while ensuring quick reachability and connection re-/establishment ability when the terminal and network equipment leaves the connected mode. The method enables reducing a number of paging messages and usage of paging resources, thus reducing time taken and signaling incurred due to frequent transitions from an idle mode to the connected mode. The method enables using the inactive mode to facilitate efficient operability of the terminal equipment and the network equipment (Chandramouli Abstract; Paragraph [0006-0023]).

Regarding Claim 12, Takahashi in view of Wang disclose the method of Claim 1. Takahashi in view of Wang disclose timers and transition from an RRC inactive more to an RRC 
	However, Chandramouli more specifically teaches wherein the RNA update reject message causes the wireless user device to transit, based on expiration of a timer, from the RRC inactive mode to an RRC idle mode (Paragraph [0054-0067] In the inactive connected mode, when no signaling activity is detected for a predetermined time period (t2) set as/in a signaling inactivity timer (i.e. a control plane inactivity period), transition to the idle mode is caused at the UE and/or the RAN element. In this regard, the (ECM/RRC) signaling connection between the UE and the RAN element is released, and the (S1) signaling connection between the RAN element and the CN element is also released).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view of Wang with the teachings of Chandramouli. Chandramouli provides a solution which enables entering the inactive/semi-connected mode in which less power is consumed than in the connected mode, while ensuring quick reachability and connection re-/establishment ability when the terminal and network equipment leaves the connected mode. The method enables reducing a number of paging messages and usage of paging resources, thus reducing time taken and signaling incurred due to frequent transitions from an idle mode to the connected mode. The method enables using the inactive mode to facilitate efficient operability of the terminal equipment and the network equipment (Chandramouli Abstract; Paragraph [0006-0023]).

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Wang as applied to claim 1 and 2 above, and further in view of Futaki et al. U.S. Patent Application Publication 2020/0163148, hereinafter Futaki.

Regarding Claim 7, Takahashi in view of Wang disclose the method of Claim 2. Takahashi in view of Wang disclose various RNA system information but fail to explicitly disclose wherein the RNA information comprises at least one of: a RAN identifier; a cell list; a base station list; a cell identifier; or a base station identifier.
However, Futaki more specifically teaches wherein the RNA information comprises at least one of: a RAN identifier; a cell list; a base station list; a cell identifier; or a base station identifier (Paragraph [0077-0085] Configuration information of a RAN notification area including cell and base station list and various identifiers of base stations and radio access networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view of Wang with the teachings of Futaki. Futaki provides a solution in which user equipment is enabled to perform UL data transmission in the RRC INACTIVE state in a suitable condition (Futaki Abstract; Paragraph [0024-0033]).

Regarding Claim 14, Takahashi in view of Wang disclose the method of Claim 1. Takahashi in view of Wang disclose various RNA system information but fail to explicitly disclose wherein the second RNA information comprises at least one of: a RAN identifier; a cell list; a base station list; a cell identifier; or a base station identifier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view of Wang with the teachings of Futaki. Futaki provides a solution in which user equipment is enabled to perform UL data transmission in the RRC INACTIVE state in a suitable condition (Futaki Abstract; Paragraph [0024-0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414